     Case 2:15-cr-00289-ILRL-DMD Document 718 Filed 01/07/20 Page 1 of 1



MINUTE ENTRY
LEMELLE, J.
JANUARY 7, 2020

JS10: 00:56
                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                    CRIMINAL ACTION

VERSUS                                                      NO. 15-289

DEBRA BECNEL                                                SECTION “B”

                                RE-ARRAIGNMENT

Courtroom Deputy:         Kimberly County
Court Reporter:           Jodi Simcox

APPEARANCES:        Chandra Menon, Tracey Knight and Christine M. Siscaretti,
                    Asst. U. S. Attorney
                    Guy E. Wall and Sara Lewis, Counsel for Defendant
                    Danielle Robinson, U. S. Probation Officer
                    Debra Becnel, Defendant

Case called; all present and ready.
Indictment summarized by the Court.
Defendant sworn and questioned by the Court.
Reading of Indictment waived.
Defendant advised of her rights.
Defendant withdraws former plea of Not Guilty and enters a plea of Guilty as to Count 4
of the Indictment.
Defendant informed of maximum penalties.
Defendant informed of the sentencing guidelines.
Defendant informed of rights to trial by jury or by the court and waives same.
Government authenticates and submits the Plea Agreement, with attachment, and same
is ordered filed.
Government authenticates and submits the Factual Basis to the court and same is
ordered filed.
Counsel for defendant questioned by the Court.
Plea accepted, and defendant is ADJUDGED GUILTY on plea of guilty as to Count 4 of
the Indictment.
Pre-sentence investigation ORDERED.
Sentencing is set for WEDNESDAY, APRIL 22, 2020, at 2:00 p.m.
Defendant is released on present bond to return on the date set for sentencing.
Court adjourned.

IT IS ORDERED that the pretrial conference and trial dates are CANCELED as to
defendant Debra Becnel.
